Case 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 Page 1 of 39
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                               INDEX NO. 151144/2019
NYSCEF DOC. NO.Case
                135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                       Page 2 ofNYSCEF:
                                                                                 39     10/18/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         -------------------------------------------------------------------------X
         ASHU SHUKLA,                                                                 Index No.: 151144/2019


                                            Plaintiff,
                          -against-


                                                                                      AMENDED COMPLAINT

         DELOITTE CONSULTING, LLP,

                                             Defendant.
         ------------------------------------------------------------------------X




                 Plaintiff, ASHU SHUKLA (hereinafter “Plaintiff”), as and for his verified Complaint

         against Defendant DELOITTE CONSULTING, LLP, (“Defendant”), alleges as follows:




                                              JURISDICTION AND VENUE


            1.       This Court has subject matter jurisdiction of the claims that arise under New York laws.

            2.       Venue is proper because at least one of the parties resides in New York County.

            3.       Plaintiff ASHU SHUKLA is a resident of New Jersey and a former employee of the

                     Defendant.

            4.       Upon information and belief, Defendant DELOITTE CONSULTING, LLP, is a foreign

                     corporation with its principal place of business located 30 Rockefeller Plaza, New York,

                     NY 10112.

            5.       This is a civil action seeking monetary relief, compensatory damages, disbursements,


                                                                 3
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                               INDEX NO. 151144/2019
NYSCEF DOC. NO.Case
                135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                       Page 3 ofNYSCEF:
                                                                                 39     10/18/2019




                  costs and fees for violations of Plaintiff’s rights resulting from wrongful termination,

                  discrimination, harassment, hostile work environment, violation of New York State

                  employment laws, and retaliation.

            6.    Specifically, Plaintiff alleges that Defendant negligently, intentionally, wantonly,

                  recklessly, and knowingly sought and did wrongfully deprive him of him employment,

                  position, title, and pay through discrimination, harassment, and retaliation. Plaintiff

                  alleges that Defendant purposefully and intentionally discriminated against him,

                  retaliated against him by creating a hostile work environment, and wrongfully

                  terminated his employment.

            7.    Plaintiff alleges that the Defendant created a workplace atmosphere that was permeated

                  with discriminatory intimidation, ridicule, and insult sufficiently severe or pervasive to

                  alter the conditions of Plaintiff’s employment with Defendant.

            8.    The alleged acts against Plaintiff were done knowingly, purposely, and with all

                  intentions of depriving him of his right to be free of discrimination and retaliation within

                  his employment with the defendant.



                                PARTIES AND RELEVANT INDIVIDUALS
            9.    Plaintiff ASHU SHUKLA is a former employee of Defendant DELOITTE

                  CONSULTING, LLP, (“Defendant”).

            10.   Defendant provides audit, tax, consulting, enterprise risk and financial advisory services

                  around the world. Defendant hires employees to provide consulting services to

                  companies around the world.

            11.   Defendant employs over 287,000 employees. In 2018, Defendant had total revenues of

                  over $43,000,000,000.00

            12.   Defendant is subject to state and federal employment laws of the State of New York.
                                                         4
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                            INDEX NO. 151144/2019
NYSCEF DOC. NO.Case
                135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                       Page 4 ofNYSCEF:
                                                                                 39     10/18/2019




                                               JURISDICTION

            13.   Supreme Court, New York County, has subject matter jurisdiction over this matter since

                  the Defendant maintains a place of business New York County where the Plaintiff was

                  employed.



                                                     FACTS

            14.   Plaintiff ASHU SHUKLA is a 34 -year old male of Indian national heritage who suffers

                  from serious allergies which cause anaphylactic reactions and disability when triggered.

            15.   Plaintiff was awarded a Bachelor’s degree in Electronics and Telecommunication

                  Engineering in 2006 from India, and a Master’s degree in Information Systems in 2010

                  from New York University – Courant School of Mathematics and Stern School of

                  Business. Using this education, Plaintiff has amassed over 10 years of experience in the

                  Technology Consulting Industry.

            16.   Approximately 9 years into his consulting career, in October, 2016, Plaintiff was offered

                  a position as Senior Consultant in the Defendant’s New York office. After accepting the

                  offer and clearing various background checks, the Plaintiff commenced working in

                  December, 2016.

            17.   As employee for Defendant, Plaintiff enjoyed success in managing and delivering

                  several projects where he helped the Defendant and Defendant’s clients develop and

                  implement solutions and improvements to their businesses. He was praised for his work

                  both by Defendant’s leadership and by Defendant’s clients. In 2017, the Plaintiff was

                  also honored with the Deloitte US Consulting Business Solution Award after winning a

                  cross Deloitte Consumer & Industrial Products (C&IP) practice solution competition




                                                        5
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                              INDEX NO. 151144/2019
NYSCEF DOC. NO.Case
                135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                       Page 5 ofNYSCEF:
                                                                                 39     10/18/2019




                  Honors award on Consumer Product ideation challenge.


                                 Discrimination based on Medical Condition / Disability

            18.   In around fall of 2017, the Plaintiff was advised that he would be sent on a project for

                  JP Morgan in London in early 2018 and that he should take steps to obtain a UK visa

                  for that purpose.

            19.   On December 14, 2017, Plaintiff attended a Deloitte year-end event where alcohol was

                  served to all attendees. After drinking one-and-half of the alcoholic drinks served to

                  him, the Plaintiff suffered a serious anaphylactic reaction, where he remembers feeling

                  a choking sensation caused by his throat swelling shut and began to lose consciousness.

                  The Plaintiff does not remember the events after that. That night, he vaguely

                  remembered, two Deloitte partners had carried him to a hotel.

            20.   The following morning, the Plaintiff reported the events of the prior evening and his

                  condition to one of the Deloitte Partners, Michael Fernandez, who had carried him to a

                  hotel, by both email and phone. Michael first contacted the Plaintiff over email. In the

                  morning, Plaintiff continued to suffer breathing difficulty, experienced itchy throat and

                  observed rashes and hives on his body. Eight months before the event, in New York, the

                  Plaintiff was tested and diagnosed with potentially life-threatening allergies that could

                  result in anaphylaxis, a condition for which the Plaintiff was prescribed an EpiPen. Upon

                  information and belief, the drinks and food served and consumed contained allergens

                  which triggered an allergic reaction in the Plaintiff, rendering him temporarily disabled.

            21.   On around December 18, 2017, three days after Plaintiff’s anaphylactic reaction,

                  Plaintiff was advised that he would no longer be sent to work on the JP Morgan project

                  in the UK. Although the Plaintiff had already purchased a plane ticket and obtained his

                  visa to travel, the project leader told him that she was getting “pressure from above” not

                                                         6
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                                INDEX NO. 151144/2019
NYSCEF DOC. NO.Case
                135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                       Page 6 ofNYSCEF:
                                                                                 39     10/18/2019




                  to put him on the project. The project leader also accused the plaintiff of buying an

                  airplane ticket without her approval, when in-fact the air-ticket was a requirement placed

                  by the UK consulate to obtain a visa and the same was discussed with the project leader.

            22.   Soon thereafter, it became apparent that the Defendant did not want to assign the

                  Plaintiff to any projects and intentionally sent the Plaintiff to client interviews for which

                  he was destined not to be hired due to lack of relevant experience. For instance,

                  approximately a week after learning that he would not work on the JP Morgan project,

                  the Plaintiff was asked to interview at a client on leading Data Governance training

                  project for 40,000+ employees globally. Since the Plaintiff had no experience in this

                  domain, he was not assigned to the project. Similarly, the Defendant asked the Plaintiff

                  for project that required deep knowledge of health care industry which the Plaintiff did

                  not have. Upon information and belief, Plaintiff was singled out due to his medical

                  condition and treated differently from other employees in this regard. In fact, Plaintiff

                  was treated differently than he had been treated before the Defendant became aware of

                  his medical condition and disability. Never before had he been sent to interview for

                  projects he was not qualified for.

            23.   During the course of next several months, various supervisors began harassing the

                  Plaintiff regarding his anaphylactic reaction by mocking him for not being able to drink

                  alcohol, hinting that he would not be getting a bonus due to the Plaintiff’s allergic

                  reaction and threatening to send the Plaintiff to purported projects in North Korea and

                  Syria as punishment.

            24.   Specifically, Anand Sairam, Sr. Manager, Deloitte Consulting, said “I will send you to

                  North Korea”, and “I will send you to Syria”. Kartik Nagaraja, Sr. Manager, Deloitte




                                                          7
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                               INDEX NO. 151144/2019
NYSCEF DOC. NO.Case
                135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                       Page 7 ofNYSCEF:
                                                                                 39     10/18/2019




                  Consulting, and Ajay Sanipani, Manager, Deloitte Consulting, mocked the Plaintiff in

                  front of multiple people for not being able to drink alcohol.

            25.   Sriram Ramamurthy, Sr. Manager, Deloitte Consulting, called the Plaintiff on the

                  evening of the Bonus day on August 27th 2018, mocked him for not getting any bonus,

                  inquired multiple times about Plaintiff’s lack of bonus, and harassed the Plaintiff by

                  suggesting that he would be released from the Ball Corporation project the Plaintiff had

                  been working on. Four (4) days later the Plaintiff was, in fact, released from the project.

            26.   Due to his serious allergic reaction and temporary disability caused when the allergy is

                  triggered, Plaintiff was singled out and treated differently from similarly situated

                  employees who did not suffer from life-threatening allergies or disabilities. Upon

                  information and belief, similarly situated employees who did not suffer from life-

                  threatening allergies or disabilities did receive bonuses for their work and were not

                  harassed on an ongoing basis by their supervisors.

            27.   Despite the Plaintiff’s allergies, Plaintiff’s supervisors forced him to participate in

                  drinking alcohol in at least one other event over Plaintiff’s protests and while Plaintiff

                  openly carried an EpiPen for his condition. The Plaintiff showed his rashes after drinking

                  a sip of Wine and texted pictures as evidence to his Deloitte Manager, Manoj Kumar.

            28.   Early in 2018, although the Plaintiff was not given the opportunity to take on new

                  projects for outside clients, the Plaintiff continued working hard on internal firm

                  initiatives on Cognitive analytics and artificial intelligence. Based on his work, Plaintiff

                  not only won the admiration of his peer colleagues but the Defendant also won a $10+

                  million-dollar contract with Takeda.




                                                         8
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                              INDEX NO. 151144/2019
NYSCEF DOC. NO.Case
                135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                       Page 8 ofNYSCEF:
                                                                                 39     10/18/2019




            29.   In around February, 2018, the Plaintiff took part in firm-wide ethics, integrity and

                  compliance training. Based on the training he received, he reported an observed

                  misbehavior from his previous project leadership to Human Resources (HR).

                  Specifically, Plaintiff reported that, though it was his duty to point out instances where

                  projects were mismanaged and to suggest improvements, when he did so during a Fall

                  2017 project based in Los Angeles, he was threatened against raising such issues with

                  supervisors in higher positions and learned it would ‘obviously result in a bad rating’,

                  he faced unprofessional treatment by his supervisor and finally removed from the project

                  by his immediate supervisors.

            30.   When Plaintiff appeared for a meeting regarding his report to Deloitte Partner Deborshi

                  Dutt and Brenda Arends of HR on February 16th 2018, HR showed no interest in the

                  matter reported but instead wrongly accused the Plaintiff of being inebriated on two (2)

                  different occasions and asked the Plaintiff to sign a Letter of Reprimand admitting he

                  was inebriated on two (2) separate events on two (2) different dates otherwise his

                  employment would be terminated.

            31.   Brenda Arends further advised that if the Plaintiff did not sign the Letter within two (2)

                  days, his employment would be terminated. On the same phone call, the Partner

                  Deborshi Dutt told the Plaintiff “we are watching you” and “there will be consequences

                  to such actions”.

            32.   Plaintiff did not sign the letter and, instead, produced multiple witnesses to confirm that

                  he was sober at the other event and of his underlying medical condition.

            33.   Defendant continued to single out, discriminate against and harass the Plaintiff

                  throughout 2018. Upon information and belief, the Defendant carried out an ongoing




                                                         9
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                                INDEX NO. 151144/2019
NYSCEF DOC. NO.Case
                135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                       Page 9 ofNYSCEF:
                                                                                 39     10/18/2019




                  scheme to intimidate, harass and force the Plaintiff out of the company because

                  Defendant knew it would be illegal to terminate the Plaintiff based upon his medical

                  condition and temporary disability which occurred when his allergies were triggered.

                  Upon information and belief, Defendant did not want to continue to employ Plaintiff

                  due to his life-threatening allergies but, instead, sought to retaliate against the Defendant

                  for defending himself with proof of his medical condition.

            34.   On or about March 6th, 2018, Sachin Shirwalkar, Manager, Deloitte Consulting,

                  Plaintiff’s supervisor on the 21st Century Fox project, released him from the project two

                  weeks after starting, claiming that he found a subject matter expert for the role who was

                  more qualified than Plaintiff. It later turned out the purported subject matter expert was,

                  in fact, a fresh college graduate with close to 1.5 years of experience.

            35.   In another instance, on or about May 30th 2018, Kartik Nagaraja, Sr. Manager, Deloitte

                  Consulting, told the Plaintiff that as an Indian national post termination, the Plaintiff

                  would have less than two months to find another job or leave the country, thus

                  intimidating and threatening the Plaintiff with both termination and deportation.

            36.   In or about June 8th 2018, Plaintiff’s Counselor, Sai Hampankatta, Sr. Manager, Deloitte

                  Consulting, confessed to the Plaintiff that he was being given a poor rating per an email

                  she received from the HR. The email specified that the Plaintiff’s rating would not

                  change regardless of his work or the positive opinions of other supervisors. Upon

                  information and belief, Plaintiff was singled out as against similarly situated employees

                  who did not suffer from life-threatening allergies and given a permanently poor rating

                  due to his medical condition.

            37.   On or about early July 2018, project supervisors Anand Sairam, Sr. Manager, Deloitte




                                                         10
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                              INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 10 of 39
                                                                               NYSCEF: 10/18/2019




                  Consulting, and Tushar Sangale, Manager, Deloitte Advisory, were trying to release

                  the Plaintiff from the Bausch Health project. When the Plaintiff confronted the

                  Manager, Tushar, he confessed to the Plaintiff that the Sr. Manager, Anand, asked

                  Tushar to release the Plaintiff from the project, saying “lets release him”. However,

                  given his good work, Manager Tushar stepped forward to save the Plaintiff’s from

                  getting released from the project. The Defendant later won ~$1.2 Million project deal

                  from Bausch Health based on Plaintiff’s and his team’s work.

            38.   On or about August 30th, 2018, Brian Zhong, Sr. Manager, Deloitte Consulting, in spite

                  of the Plaintiff’s fantastic project work which secured great appreciation from the client,

                  acted with hostility towards Plaintiff, falsely claiming that he observed ‘gaps and empty

                  spaces’ on the Plaintiff’s near perfect work and that the Plaintiff’s performance

                  deteriorated when he heard he was not getting any bonus for his last year’s work. Five

                  weeks after joining the Ball Corporation project, Brian Zhong released the Plaintiff from

                  the project, admitting to the Plaintiff that he was getting pressure from the Partner and

                  HR to release the Plaintiff from the project.

            39.   In September and October 2018, the Plaintiff’s submitted his profile for various client

                  projects on the internal job portal, but his Resource Manager (RM) kept closing his

                  project role submissions requests citing - 'Position Closed, Not selected'. Upon

                  information and belief, Plaintiff was singled out and treated differently than similarly

                  situated employees who did not suffer from life threatening allergies. Upon information

                  and belief, the project role submission requests submitted by other similarly situated

                  employees who did not suffer from allergies were not immediately closed.

            40.   Defendants ultimately terminated the Plaintiff’s employment over email on November




                                                        11
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                           INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 11 of 39
                                                                               NYSCEF: 10/18/2019




                  5th 2018 while the Plaintiff was on a sick leave with his three-week paid time leave

                  starting the next day.

            41.   After termination, Defendants continued to harass the Plaintiff by intentionally

                  revoking his access to Deloitte’s transition website where the Plaintiff could apply

                  for jobs at other firms. Upon information and belief, he was treated differently than

                  similarly situated former employees who did not suffer from life threatening

                  allergies.

            42.   Upon information and belief, Defendants also made sure the Plaintiff could not

                  secure alternate employment by coordinating with and conferring with the Human

                  Resource departments of prestigious firms like Google, D.E. Shaw and IBM to

                  prevent Plaintiff from securing alternate visa-sponsored employment.



                                      Discrimination Based on Gender

            43.   On January 11th 2018, more than three weeks after plaintiff’s anaphylaxis event [on

                  December 14th 2017], a 61-year old woman employee of the defendant, Christina

                  Young, filed confidential allegations against the plaintiff with Defendant Human

                  Resource professionals for getting drunk and inadvertently touching her backside at

                  a holiday party. This allegation was never mentioned to the plaintiff during his

                  employment, and Plaintiff learned about this allegation in its entirety in mid-2019

                  after receiving defendant’s discovery response.

            44.   As a matter of fact, Deloitte Partner Deborshi Dutt and HR Professional Brenda

                  Arends wrongly accused the plaintiff for being inebriated at two different events, as

                  mentioned on paragraph 30-32 of the complaint, and threatened him with



                                                      12
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                               INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 12 of 39
                                                                               NYSCEF: 10/18/2019




                  termination. However, Plaintiff talked about his underlying medical condition for

                  the first event, and produced several witnesses against defendant’s claims stating

                  that he was sober for the second event. The witnesses were interviewed by the

                  defendant HR. Defendant as such singled out the plaintiff, discriminated against

                  him, harassed him and filed falsified allegations against the plaintiff.

            45.   In January and February 2018, on her follow-up interrogatory calls with Deloitte

                  Human Resource Professionals, elderly woman employee Christina Young, first

                  stated that touching her backside incident happened on January 10th 2018. Then on

                  a call on February 27th 2018, she changed her statements, and stated that the incident

                  happened at the December 14th 2017 event, and she got the dates confused. In

                  contrast, however, on December 14th 2017, the plaintiff suffered a serious life-

                  threatening anaphylactic reaction at the event and became unconscious. Secondly,

                  on January 10th 2018, plaintiff attended the event for just 40-50 minutes. Plaintiff

                  has call records to prove his location, and has produced supporting witnesses to

                  prove that he was sober. Christina Young’s change of date statements were made a

                  month after the plaintiff produced his supporting witnesses for the January 10th

                  event.

            46.   Upon information and belief, Christina Young, as such, used and abused the very

                  law that is meant to protect her as a female, as a weapon against the plaintiff.

                  Defendant as such singled out the plaintiff, discriminated against him on the basis

                  of his gender, filed internal falsified allegations against the plaintiff, threatened him

                  with termination and supported a female Deloitte professional in her false claims

                  against the plaintiff.




                                                        13
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                              INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 13 of 39
                                                                               NYSCEF: 10/18/2019




            47.   Soon after Christina Young’s allegations on January 11th 2018, during the course of

                  next several months, various female Deloitte Human Resource Professionals and

                  female Deloitte professionals began harassing the plaintiff and abusing their power

                  against the plaintiff on the basis of his gender. See examples mentioned below:

            48.   In early January 2018, plaintiff got staffed and started on an internal firm

                  development Mergers and Acquisitions (M&A) growth accelerator project.

                  Plaintiff’s female team members, Karma Porter, Fanzi Mao Pitzer, Tanya Srivastava

                  were very pleased with plaintiff’s background and skillset. However, on January 12th

                  2018, one day after Christina Young filed her falsified allegations, plaintiff’s female

                  resource manager, Amye Hanes, directed the M&A team to immediately release the

                  plaintiff from the project. Not knowing the background, both Plaintiff and his female

                  colleagues on the project were stunned and greatly moved by Deloitte management’s

                  interference and decision. Defendant as such singled out the plaintiff, discriminated

                  against him on the basis of his gender, harassed him, and forestalled his professional

                  and career growth.

            49.   On January 18th 2018, a Defendant’s female Human Resource Professional, Katie

                  Tiller Wittenbraker, had a discussion with Christina Young, as documented in her

                  notes. Although the plaintiff has no knowledge whether this conversation actually

                  took place, the plaintiff has several reasons to challenge the facts presented in this

                  conversation. For example, Katie Tiller Wittenbraker quoted “They would have

                  meetings setup, and Tina would try to find him in office and would find him with

                  the client, and having the meeting with the client without her present”. In reality, the

                  plaintiff had no such meetings as the client project, which was due to start in London,




                                                       14
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                           INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 14 of 39
                                                                               NYSCEF: 10/18/2019




                  did not even start. This is consistent with allegations mentioned on paragraph 21 of

                  the complaint, which state that the plaintiff was released from the JP Morgan Chase

                  project on December 18th 2017 before it even started. Defendant as such singled out

                  the plaintiff, filed falsified allegations against him, discriminated against and

                  victimized the plaintiff on the basis of his gender, harassed him, forestalled his

                  professional and career growth.

            50.   Similar, on February 14th 2018, Katie Tiller Wittenbraker’s had a conversation with

                  Deloitte Senior Manager Ashley Scorsatto. Although the plaintiff has no knowledge

                  whether this conversation actually took place, the plaintiff has several reasons to

                  challenge the facts presented in this conversation. For example, Katie Tiller

                  Wittenbraker quoted, “Plaintiff was not producing any documents. Plaintiff would

                  deflect and blame another member of the team”. In reality, the plaintiff and his team

                  together solved more than 100 open technical issues in a short time span of 3-4

                  weeks, and maintained comprehensive documents to track client meeting, issues and

                  solutions. After receiving defendant’s response to discovery documents, Plaintiff

                  was stunned and greatly moved by Deloitte management’s obnoxious statements

                  that have no relevance what so ever to facts. Defendant as such singled out the

                  plaintiff, discriminated against and victimized him on the basis of his gender given

                  another female employee’s falsified sexual harassment allegations against him, and

                  forestalled his professional and career growth.

            51.   On February 16th 2018, on his call with Defendant’s female Human Resource

                  Manager Brenda Arends, plaintiff stated that “he has a medical condition, he had

                  less than 2 drinks and his physician said that drinking alcohol on empty stomach




                                                      15
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                            INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 15 of 39
                                                                               NYSCEF: 10/18/2019




                  likely exacerbated his underlying medical condition.” This is consistent with the

                  medical reports produced by the plaintiff as evidence. In contrast, Brenda Arends

                  altered plaintiff’s statements and wrote in her note that “plaintiff stated he had 2-3

                  drinks and his physician stated he got so drunk because he was drinking on empty

                  stomach,” thus changing the context and meaning of the entire conversation. This

                  shows that defendant, Deloitte Consulting LLP, is being represented by extremely

                  biased and discriminatory female Human Resource (HR) managers such as Brenda

                  Arends, who wantonly & mercilessly discriminated against the plaintiff due to his

                  medical condition / disability, on terms or privileges of his employment because he

                  was a male and refused to sign her fabricated letter of reprimand [as mentioned on

                  paragraph 30 of the complaint], and given another female employee’s falsified

                  sexual harassment allegations against the plaintiff at the height of the “Me Too”

                  movement in 2018.

            52.   On March 6th 2018, Plaintiff stated to the Defendant’s female Human Resource

                  Manager Joanna Rohde that “he has allergies of active nature, he carries an Epipen,

                  he consumed alcoholic beverage at the event, he blacked out and likely suffered an

                  anaphylactic reaction.” [Anaphylaxis could have resulted from alcohol, other

                  ingredients in the alcoholic beverage including coloring agents, preservatives and/or

                  from exacerbation of his underlying medical illness.] In contrast, however, Joanna

                  Rohde herself drew a direct conclusion and wrote in her notes that the “plaintiff’s

                  doctor said plaintiff is allergic to alcohol.”. Thus, the Deloitte Human Resource

                  professional knowingly captured selected piece of information to their advantage,

                  discriminating against the plaintiff and his privileges of employment on the basis of




                                                       16
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                            INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 16 of 39
                                                                               NYSCEF: 10/18/2019




                  his gender, and in light of the given falsified sexual harassment allegations.

            53.   On multiple notes, Defendant’s female Human Resource Manager, Brenda Arends,

                  mentions that the plaintiff has “issues with women, and women in supervisory

                  positions”. However, in contrast, several female members of Deloitte, who were not

                  under the influence of Brenda Arends and/or her female colleagues, praised

                  plaintiff’s work ethics, demeanor and professionalism. For example, Danica Devito

                  invited the plaintiff to present an information session on Deloitte’s behalf to Duke

                  University Management school, Morgan Carlon and Megan Gorges praised

                  plaintiff’s work ethics, Lydia Schffield said “she really enjoyed working with the

                  plaintiff”, Shelly Rescober said “it was nice working with the plaintiff”, Aditi

                  Shankar and Rushika Patel who thoroughly checked all of plaintiff past project

                  performances and references on February 23rd 2018 said ‘it was great to have the

                  plaintiff onboard and they look forward to working with plaintiff’, and Karma

                  Porter, Fanzi Mao Pitzer, Tanya Srivastava said they really liked working with the

                  plaintiff. Similar appreciation was given by client Chandra Miranda and Shruti

                  Nayyar. This shows that Defendant Human Resource Managers as such singled out

                  the plaintiff, discriminated against him on the basis of his gender, denied him

                  promotion, pay rise, bonus and training opportunities given to similarly situated

                  female employees, deprived him of project opportunities, treated him differently

                  than similarly situated employees who did not have a sexual harassment allegation

                  against them, and knowingly forestalled his professional and career growth.

            54.   On October 4th 2018, approximately one month after not paying plaintiff his yearly

                  bonus for which he worked so hard, Defendant’s female Human Resource Manager,




                                                       17
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                              INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 17 of 39
                                                                               NYSCEF: 10/18/2019




                  Kacey Bridges, mentioned in her note to Brenda Arends, that the plaintiff’s senior

                  manager reported in his performance review that the “plaintiff has done a good job

                  in the initial few weeks of the project but his productivity deteriorated afterwards. It

                  seems like the plaintiff had concerns over the non-project Deloitte practice and this

                  affected his work”. Brenda Arends replied to Kacey Bridges saying that they need

                  to move forward with plaintiff’s separation regardless of plaintiff’s performance or

                  positive opinions by his supervisor. When, in-fact, plaintiff’s senior manager

                  confessed to the plaintiff that he was getting pressure from a partner and HR Brenda

                  Arends to release him from the project as mentioned on paragraph 38 of the

                  complaint. Defendant as such singled out the plaintiff and targeted him,

                  discriminated against him on the basis of his gender, denied him promotion, pay rise,

                  bonus and training opportunities given to similarly situated female employees,

                  deprived him of project opportunities, treated him differently than similarly situated

                  employees who did not have a sexual harassment allegation against them, and

                  knowingly forestalled his professional and career growth.

            55.   On October 12th 2018, Defendant’s female Human Resource Manager, Brenda

                  Arends, mentioned in her note that “after being rolled off for performance, plaintiff

                  was staffed in a more strategy focused role, but the TL shared with Kartik that he is

                  experiencing the same performance concerns”. In contrast, however, plaintiff got a

                  great performance rating on this referenced project by Deloitte Senior Manager,

                  Anand Sairam, and great appreciation from Deloitte Leadership Director Peter

                  Harbin. Defendant as such singled out the plaintiff, discriminated against him on the

                  basis of his gender by maintaining different standards for plaintiff’s pay, job




                                                       18
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                           INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 18 of 39
                                                                               NYSCEF: 10/18/2019




                  classification, benefits and promotions than similarly situated female employees,

                  deprived him of opportunities, treated him differently than similarly situated

                  employees who did not have a sexual harassment allegation against them, and

                  knowingly forestalled plaintiff’s professional and career growth.

            56.   Defendant’s female Human Resource Manager, Brenda Arends, and plaintiff’s

                  female Counselor, Sai Hampankatta worked together exclusively to orchestrate a

                  harassment and discrimination campaign against the plaintiff, first staffing him on

                  projects in which he had very little to no relevant industry experience, creating a

                  hostile environment on the project for the plaintiff, asking the project leaders to

                  release him from the project and finally publishing to their human resource

                  colleagues that the plaintiff again staffed himself on a project and needs to be

                  released immediately. For example, on Kaiser Permeante project, Senior Manager

                  Tim Van Ee, confessed to the plaintiff that plaintiff’s release request came from Sai

                  Hampankatta, who got the instructions from plaintiff’s Talent Manager, Brenda

                  Arends. Defendant as such singled out the plaintiff, discriminated against him on the

                  basis of his gender by maintaining different standards of project selection and

                  performance evaluation, deprived him of opportunities for which he had the right

                  skillsets, treated him differently than similarly situated employees who did not have

                  a sexual harassment allegation against them, and knowingly forestalled plaintiff’s

                  professional and career growth.

            57.   Similarly, double standards were being maintained by plaintiff’s female Resource

                  Manager, Amye Hanes. After learning about plaintiff medical condition / disability,

                  it became apparent that the defendant did not want to assign the plaintiff to any




                                                      19
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                             INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 19 of 39
                                                                               NYSCEF: 10/18/2019




                  projects. For example, Amye Hanes praised the plaintiff’s and his Financial Services

                  skills on one hand, while at the same time, orchestrated a discrimination campaign

                  against the plaintiff by sending him on projects where he had no experience and was

                  destined not to be hired, like delivering data governance training for 40,000+

                  employees at client Scotia bank [as mentioned on Paragraph 22 of the complaint].

                  Similarly, In January 2018, after learning about purported sexual harassment

                  allegations against the plaintiff, Amye Hanes denied plaintiff’s staffing for the M&A

                  growth accelerator project as mentioned above.

            58.   Similarly, double standards were being maintained by plaintiff’s female Resource

                  Manager, Shanah Setzen, who made sure that the plaintiff did not get staffed on

                  projects where he had the right skills citing ‘Position closed, not selected’ [as

                  mentioned on Paragraph 39 of the complaint]. Thus, it is clear that Defendant as

                  such singled out the plaintiff, discriminated against him on the basis of his medical

                  condition/disability and gender, deprived him of opportunities for which he had the

                  right skillsets, treated him differently than similarly situated employees who did not

                  suffer from allergies and/or did not have a sexual harassment allegation against

                  them, and knowingly forestalled plaintiff’s professional and career growth.

            59.   On or about April 6th 2018, Deloitte Human Resource executive, Austin Perez,

                  coordinated with other female members of Deloitte Human Resource mentioned

                  above, to falsify plaintiff’s report regarding his ethics and integrity complaint

                  described on paragraph 29 of this complaint, and wrongly stated that plaintiff would

                  like to rescind his complaint as he no longer feels it necessary. Plaintiff was singled

                  out, treated differently from other employees who did not have a sexual harassment




                                                       20
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                           INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 20 of 39
                                                                               NYSCEF: 10/18/2019




                  complaint or charge against them, discriminated based on his gender, and retaliated

                  against by the defendant.

            60.   Based on the above-mentioned facts, upon information and belief, it is evident that

                  female members of the Deloitte Human Resource department, as mentioned above,

                  have coordinated with project teams internally and falsified plaintiff’s performance

                  evaluation report for his Pfizer and Anthem projects. Plaintiff was singled out,

                  treated differently from other employees in this regard, discriminated and retaliated

                  against by the defendant. It is also possible that plaintiff’s confidential medical

                  information was leaked to other employees [mentioned on paragraphs 23 onwards

                  of this complaint]

            61.   In fact, highly skilled members of defendant’s Human Resource department in

                  general, and the above-mentioned officers specifically, used their experience, power

                  and prestige to supposedly plan and orchestrate a discrimination, harassment &

                  retaliation campaign against the plaintiff based on his gender. Very recently the

                  defendant has also staged a harassment campaign against the plaintiff with email

                  communications from fake people with names like Buttram, Buttarazzi and others,

                  which are related to fake sexual harassment allegations. Plaintiff was singled out,

                  treated differently from other employees who did not have a sexual harassment

                  complaint or charge against them, discriminated based on his gender, and retaliated

                  against by the defendant. In spite of the harassment, discrimination and fake

                  allegation efforts, Defendants benefitted financially from Plaintiff's forced labors,

                  intellectual contributions, and project and managerial contributions; and from

                  trafficking in forced labors, intellectual contributions, and project and managerial




                                                      21
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                               INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 21 of 39
                                                                               NYSCEF: 10/18/2019




                  contributions of Plaintiff, thereby illegally controlling Plaintiff, constraining his

                  civil and constitutional rights, endangering Plaintiff's life, health, wellbeing, and

                  reputation, and finally harming Plaintiff' s income, financial resources, and access

                  to credit.



                                   Discrimination Based on National Origin

            62.   Plaintiff would like to reiterate paragraph 35 of the complaint: On or about May 30th

                  2018, Kartik Nagaraja, Sr. Manager, Deloitte Consulting, told the Plaintiff that as an

                  Indian national post termination, the Plaintiff would have less than two months to

                  find another job or leave the country, thus intimidating and threatening the Plaintiff

                  with both termination and deportation.

            63.   Similarly, in-addition to mocking the plaintiff on his medical condition / disability,

                  and threatening the plaintiff with termination and deportation, Kartik Nagaraja tried

                  to plot plaintiff’s release from the project by stating that client Business Analyst said

                  ‘he had no idea what plaintiff was doing’. Plaintiff immediately went and talked to

                  the client business analyst who confessed to the plaintiff that there was a confusion

                  because the business analyst was out-of-office for several days as his child was sick,

                  and he was out-of-sync with project developments. Thus, Kartik Nagaraja further

                  tried to create a hostile working environment for the plaintiff and made false claims

                  against the plaintiff.

            64.   Around the same time, Plaintiff’s good project performance was confirmed by client

                  Katherine Nelligan, who praised plaintiff’s hard work given his little knowledge on

                  the subject area – [TJX] retail store and site characteristics, mainframe systems etc.



                                                        22
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                           INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 22 of 39
                                                                               NYSCEF: 10/18/2019




                  Due to change in business priorities, client stakeholders announced closure of the

                  workstream plaintiff was working on in front of 25+ member audience. Project

                  manager, Katherine Nelligan, wanted to extend plaintiff’s role for the next related

                  business technology project.

            65.   After the plaintiff sorted out the confusion between Kartik Nagaraja, Manoj Kumar

                  and the client Business Analyst, plaintiff realized that he needs to move away from

                  Kartik Nagaraja’s project, and so he got staffed on another role. On plaintiff’s

                  release, Kartik Nagaraja admitted in front of 10+ member Deloitte onsite team that

                  plaintiff was leaving as his work-stream ended, and he praised plaintiff’s great work

                  on the project. The entire team gave plaintiff a great sea-off dinner party. However,

                  three months after these events, Kartik Nagaraja gave the plaintiff bad performance

                  review, which plaintiff learned about after receiving the defendant’s response. Thus,

                  Plaintiff was singled out, treated differently from other employees who were not

                  discriminated on the basis of their life-threatening allergies and national origin,

                  discriminated and retaliated against by the defendant.

            66.   The Defendants organized and orchestrated recruitment fraud against the plaintiff

                  based on his national origin. Upon information and belief, Defendants made sure the

                  Plaintiff could not secure alternate employment by coordinating with and conferring

                  with the Human Resource departments of prestigious firms like Google, D.E. Shaw

                  and IBM to prevent Plaintiff from securing alternate visa-sponsored employment.

            67.   After termination, plaintiff applied to various jobs through Deloitte Marketplace

                  website. A member of the Deloitte transition team, Aileen Baxter, had multiple

                  coaching sessions with the plaintiff where she secured confidential information from




                                                      23
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                              INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 23 of 39
                                                                               NYSCEF: 10/18/2019




                  the plaintiff as to which all firms plaintiff was interviewing at, and allegedly

                  coordinated either directly with those firms or indirectly through other Deloitte or

                  non-Deloitte Human Resource managers to make sure that the plaintiff could not

                  secure alternate full-time employment. Plaintiff was treated differently than Deloitte

                  employees who successfully used Deloitte transition services and got recruited.

                  After termination, plaintiff had less than 2-months to find another job per his

                  Deloitte H1B visa transfer restrictions, and defendant and defendant’s transition

                  services made every effort possible to single out the plaintiff, and discriminate and

                  retaliate against him on the basis of his national origin based visa restriction, so the

                  plaintiff could not secure gainful alternate employment.

            68.   On December 4th 2018, Plaintiff started interviewing at Teva Pharmaceuticals. On

                  December 11th 2018, the Teva Pharma recruiter invited the plaintiff for his final

                  round of interview. Later that same day, on a meeting with Deloitte transition

                  services coach, Aileen Baxter, the Plaintiff was asked where he was interviewing

                  outside the Deloitte Market Place job portal. The plaintiff honestly mentioned to

                  Aileen Baxter about his final round of interview with firm Teva Pharmaceuticals

                  among other things.

            69.   Next day, on December 12th 2018, early morning, Teva recruiter confirmed

                  plaintiff’s final round interview both by phone and email. The interview was

                  scheduled for the next day, December 13th 2018. However, as the day progressed,

                  Teva recruiter sent an email to the plaintiff canceling plaintiff’s final round of

                  interview, stating that the process has been put on hold. Based on direct evidence,

                  and upon information and belief, it is evident that Aileen Baxter leaked plaintiff’s




                                                       24
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                             INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 24 of 39
                                                                               NYSCEF: 10/18/2019




                   confidential information and coordinated either directly or indirectly though other

                   Deloitte or non-Deloitte Human Resource managers to make sure that the plaintiff

                   could not secure alternate full-time employment at Teva Pharmaceuticals. Aileen

                   Baxter conspired against and prevented Plaintiff from seeking alternate private

                   sector employment, thereby further harassing and retaliating against the plaintiff

                   based on his national origin and visa restriction

            70.    Similarly, on December 11th 2018, plaintiff mentioned about his interviews at

                   indeed.com and wayfair.com to Aileen Baxter. The interviews had similar outcome

                   as above, Plaintiff got his rejection from indeed.com around December 13th 2018,

                   and from wayfair.com on December 17th 2018. Thus, upon information & belief,

                   Aileen Baxter conspired against and prevented Plaintiff from seeking alternate

                   private sector employment, thereby further harassing and retaliating against the

                   plaintiff based on his national origin and visa restriction



                  Deprivation of Employment Rights, Recruitment Fraud, Illegal Activities
                                       And Abuse by Defendants

            71.    Plaintiff would like to reiterate Paragraphs 54-61, and 62-66 above in this section of

                   the complaint, and claim that the Defendants organized and orchestrated deprivation

                   of employment rights against the plaintiff.

            72.    Plaintiff would like to reiterate Paragraphs 66-70 above in this section of the

                   complaint, and claim that the Defendants organized and orchestrated recruitment

                   fraud against the plaintiff.

            73.    After termination, plaintiff applied to various jobs through Deloitte Marketplace

                   website. As it turned out, Deloitte selectively released plaintiff’s resume mainly to


                                                        25
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                              INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 25 of 39
                                                                               NYSCEF: 10/18/2019




                  jobs that did not offer visa-sponsored employment in firms like McKesson, Kohls,

                  Vanguard etc, or, upon information and belief, to firms where he was destined not

                  to be hired. Deloitte transition services coach coordinated with potential future

                  employers like Dr. Keurig Pepper, Microsoft, State Street and others, so that the

                  plaintiff could not get selected. These were primarily jobs that the plaintiff applied

                  through the Deloitte transition services marketplace website. Thus, defendant

                  conspired against and prevented Plaintiff from seeking alternate private sector visa-

                  sponsored employment, thereby, further harassing and retaliating against the

                  plaintiff based on his national origin and visa condition

            74.   Defendants conspired against the plaintiff, and/or prevented and conspired to

                  prevent Plaintiff from seeking alternate private sector employment, while

                  Defendants and their enterprises have benefitted economically, socially, and

                  politically from Plaintiffs labors during his employment, thereby illegally

                  controlling Plaintiff, constraining his civil and constitutional rights, endangering

                  Plaintiffs life, health, wellbeing, and reputation, and harming Plaintiffs income,

                  financial resources, and access to credit.

            75.   Upon information & belief, Defendants engaged in illegal activities such as

                  conspiring to, arranging, and intercepting Plaintiff's attempts to secure alternate

                  employment by imaging his smartphone, intercepting and hacking telephone and

                  internet communications with various employers and/or recruitment agencies. These

                  actions may in future cause the Plaintiff to be late in numerous payments for

                  mortgage, telephone service, internet service, and other essential services, create late

                  payment penalties, and damaged Plaintiff's credit standing and credit availability.




                                                       26
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                                INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 26 of 39
                                                                               NYSCEF: 10/18/2019




                  These actions are part of an illegal pattern of peonage, control, and violation of civil

                  and constitutional rights by Defendants.

            76.   Defendants prevented and conspired to prevent Plaintiff from seeking alternate

                  private sector employment, while Defendants and their enterprises have benefitted

                  economically, socially, and politically from Plaintiffs labors during his employment,

                  thereby illegally controlling Plaintiff, constraining his civil and constitutional rights,

                  endangering Plaintiffs life, health, wellbeing, and reputation, and harming Plaintiffs

                  income, financial resources, and access to credit.

            77.   Defendants conspired to and engaged in employment fraud, recruitment fraud,

                  tortious business interference and illegal activities to force Plaintiff to liquidate

                  personal and real property, so that plaintiff could become destitute and homeless,

                  thereby illegally controlling Plaintiff, constraining his civil and constitutional rights,

                  endangering Plaintiffs life, health, wellbeing, and reputation, and harming Plaintiff's

                  income, financial resources, and access to credit.



                                   Manipulation by Defendants endangering
                                    Plaintiff and the Public in Public Places


            78.   On the week of August 27th 2018, the defendant’s decided not to pay any bonus to

                  the plaintiff. Senior Manager Brian Zhong kicked-off the week with change in

                  behavior, aggressive attitude and hostility towards the plaintiff. Other events of the

                  week are mentioned in paragraphs 25 and 38 of the complaint. As the week

                  progressed in the state of Colorado, upon knowledge and belief, unidentified agents

                  of defendant began to harass the plaintiff. These persons veered into the driving path



                                                        27
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                              INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 27 of 39
                                                                               NYSCEF: 10/18/2019




                  of or car parking lot of the plaintiff, while interfering with Plaintiff in these public

                  places in an attempt harass and threaten the plaintiff.

            79.   On one occasion, an unidentified vehicle zoomed, honked and passed the plaintiff

                  more than once. On another occasion, the plaintiff, and an elderly person driving on

                  the next lane had to abruptly bring their cars to a stop because an unidentified vehicle

                  suddenly stopped in front. These harassing behaviors caused a simple trip to the

                  office or hotel to become dangerous to Plaintiff and others, particularly the elderly.

            80.   Plaintiff, without giving much details, briefly mentioned about these incidents to

                  Senior Manager Brian Zhong on plaintiff’s project release on August 30th 2018.

                  Brian Zhong admitted that he was getting pressure from a Partner and HR to release

                  the plaintiff from his project. Upon information and belief, these activities

                  demonstrate Defendants pattern of harassment, and their intent to cause and create

                  harm to Plaintiff through tampering, retaliation, control, and in violation of civil and

                  constitutional rights in public places.



                                       Tampering and Retaliation against
                                  Witness, Victim, Informant by Defendants


            81.   Defendants conspired to and continually tampered with and retaliated against

                  Plaintiff, and Plaintiff efforts to expose and adjudicate defendant’s illegal control of

                  Plaintiff, forced labor, trafficking, violations of civil and constitutional rights, and

                  other illegal acts of Defendants against Plaintiff thereby illegally constraining his

                  civil and constitutional rights, endangering Plaintiff's life, health, wellbeing, and

                  reputation, and harming Plaintiff's income, financial resources, and access to credit.




                                                        28
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                              INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 28 of 39
                                                                               NYSCEF: 10/18/2019




            82.   Defendants conspired to and continually tampered with and retaliated against

                  Plaintiff to cover the Defendants original fraudulent and illegal acts, and/or other

                  durable pattern of frauds including manipulating the termination date of former

                  employees, colluding with plaintiff’s previous counsel potentially before and likely

                  after his dismissal, failing to preserve electronic evidence, falsifying information,

                  thereby, illegally controlling Plaintiff, constraining his civil and constitutional

                  rights, endangering Plaintiffs life, health, wellbeing, and reputation, and harming

                  Plaintiffs income, financial resources, and access to credit.



                            Abuse and Deprivation of Rights Under Color of Law


            83.   Plaintiff is concerned that the highly resourceful and experienced defendant, will

                  further use the color of law to willfully create conditions to dismiss this case, engage

                  in adverse actions against plaintiff and further engage in a willful pattern of

                  violations of, and failure to protect as required by law, all forms of civil and

                  constitution rights of the plaintiff including common forms of self-determination,

                  personal liberty, petition of government, freedom from coercion, maintaining lawful

                  presence and employment in the United States, thereby illegally controlling the

                  plaintiff, constraining his civil and constitutional rights, endangering plaintiff’s

                  health, well-being, reputation, and harming plaintiff’s income, financial resources,

                  access to credit, employment options



            84.   All the above stated harassment and discrimination perpetuated by Defendant

                  contained in paragraphs 1-84 has caused the Plaintiff not only monetary damages



                                                       29
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                           INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 29 of 39
                                                                               NYSCEF: 10/18/2019




                  but also emotion distress, pain and suffering.



                              AS AND FOR A FIRST CAUSE OF ACTION
                          HARASSMENT, DISCRIMINATION, HOSTILE WORK
                      ENVIRONMENT, WRONGFUL TERMINATION UNDER NYCHRL


            85.   Plaintiff incorporates and re-alleges by reference the allegations of paragraphs 1

                  through 84 as if fully set forth herein.

            86.   Defendant discriminated against Plaintiff by subjecting him to a discriminatory,

                  hostile and intimidating work environment that resulted in an adverse employment

                  action, in violation of the NYC Admin. Code §8-107, and/or violation of title VII of

                  Federal Civil Rights Act and Americans with Disabilities Act (ADA). Upon

                  information and belief, Defendant singled-out the Plaintiff and treated him

                  differently from similarly situated employees who do not suffer from life-threatening

                  allergies or disabilities, by harassing the Plaintiff and by maintaining a pervasive

                  atmosphere perpetuating discrimination and a hostile work environment before

                  terminating Plaintiff’s employment.

            87.   Defendant discriminated against Plaintiff by subjecting him to a discriminatory,

                  hostile and intimidating work environment that resulted in an adverse employment

                  action, in violation of the NYC Admin. Code §8-107, violation of Stop Sexual

                  Harassment in NYC Act and/or violation of title VII of Federal Civil Rights Act.

                  Upon information and belief, Defendant singled-out the Plaintiff and treated him

                  differently from similarly situated employees who did not experience gender-based

                  discrimination and/or were not a victim of a falsified sexual harassment allegation,

                  by harassing the Plaintiff and by maintaining a pervasive atmosphere perpetuating



                                                        30
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                           INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 30 of 39
                                                                               NYSCEF: 10/18/2019




                  discrimination and a hostile work environment before terminating Plaintiff’s

                  employment.

            88.   Defendant discriminated against Plaintiff by subjecting him to a discriminatory,

                  hostile and intimidating work environment that resulted in an adverse employment

                  action, in violation of the NYC Admin. Code §8-107, and/or violation of title VII of

                  Federal Civil Rights Act. Upon information and belief, Defendant singled-out the

                  Plaintiff and treated him differently from similarly situated employees who did not

                  experience national-origin based discrimination and/or were not restricted by visa

                  sponsored employment restrictions, by harassing the Plaintiff and by maintaining a

                  pervasive atmosphere perpetuating discrimination and a hostile work environment

                  both before and after terminating Plaintiff’s employment.

            89.   As a result of the Defendant’s conduct, Plaintiff has suffered monetary damages,

                  pain and suffering and emotional distress. As such, Plaintiff seeks damages,

                  including attorneys’ fees, on the First Cause of Action in an amount to be determined

                  at trial, but in no event less than $1,000,000.00.


                                      AS FOR A SECOND CAUSE OF ACTION
                                         RETALIATION UNDER NYCHRL


            90.   Plaintiff incorporates and re-alleges by reference the allegations contained in

                  paragraphs 1 through 89 as if fully set forth herein.

            91.   Under the NYCHRL it is unlawful discriminatory practice for an employer to

                  retaliate or discriminate in any manner on the basis of an employee’s complaints

                  about unlawful discrimination or a hostile work environment. A prima facie case of

                  retaliation under the NYCHRL is demonstrated when a party participated in a



                                                       31
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                            INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 31 of 39
                                                                               NYSCEF: 10/18/2019




                  protected activity, the defendants knew about his participation, the defendants took

                  an employment action that disadvantaged the plaintiff and there is a causal

                  connection between the protected activity and the negative employment action.

            92.   In this case, Plaintiff advised his supervisors and Human Resources that he suffered

                  from life-threatening allergies and a temporary disability in the event the allergies

                  were triggered. Once Defendant became aware of Plaintiff’s medical condition,

                  Defendant harassed and retaliated against the Plaintiff by harassing the Plaintiff and

                  terminating Plaintiff’s employment despite Plaintiff’s excellent work performance.

            93.   Also, in this case, Plaintiff was a victim of a falsified sexual harassment allegation.

                  Once Defendant became aware of Plaintiff’s sexual harassment allegation, Defendant

                  harassed and retaliated against the Plaintiff on the basis of his gender, by harassing

                  the Plaintiff and terminating Plaintiff’s employment despite Plaintiff’s excellent work

                  performance. Defendants action violates Stop Sexual Harassment in NYC Act and/or

                  title VII of Federal Civil Rights Act

            94.   Also, in this case, Plaintiff was a victim of a national origin-based harassment. Once

                  Defendant became aware of Plaintiff’s national origin harassment allegation,

                  Defendant harassed and retaliated against the Plaintiff on the basis of his national

                  origin and employment-based visa restriction, by harassing the Plaintiff and

                  terminating Plaintiff’s employment despite Plaintiff’s excellent work performance.

            95.   Defendant’s actions constitute unlawful retaliation for which the Plaintiff has

                  suffered damages

            96.   As such, Plaintiff seeks damages on the Second Cause of Action including back

                  pay, front pay, compensatory damages, punitive damages, pain and suffering, and




                                                          32
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                                INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 32 of 39
                                                                               NYSCEF: 10/18/2019




                   attorney’s fee in an amount to be determined at trial, but in no event less than

                   $1,000,000.00.


                    AS FOR A THIRD CAUSE OF ACTION VIOLATIONS OF NYS HUMAN
                                          RIGHTS LAW

            97.    Plaintiff re-alleges and incorporates by reference the allegations contained in

                   paragraphs 1 through 96 of the Complaint as if the fully set forth herein.

            98.    Defendant intentionally and/or negligently discriminated against the Plaintiff in

                   violation of the NYSHRL, title VII of Federal Civil Rights Act and/or Americans

                   with Disabilities Act (ADA), by singling out the Plaintiff and treating him differently

                   from similarly situated employees who do not suffer from life-threatening allergies,

                   by harassing the Plaintiff and by maintaining a pervasive atmosphere perpetuating

                   discrimination and a hostile work environment.

            99.    Defendant intentionally and/or negligently discriminated against the Plaintiff in

                   violation of the NYSHRL, title VII of Federal Civil Rights Act and/or Americans

                   with Disabilities Act (ADA), by singling out the Plaintiff and treating him differently

                   from similarly situated employees who did not experience gender-based

                   discrimination and/or were not a victim of a falsified sexual harassment allegation,

                   by harassing the Plaintiff and by maintaining a pervasive atmosphere perpetuating

                   discrimination and a hostile work environment.

            100.   Defendant intentionally and/or negligently discriminated against the Plaintiff in

                   violation of the NYSHRL, title VII of Federal Civil Rights Act and/or Americans

                   with Disabilities Act (ADA), by singling out the Plaintiff and treating him differently

                   from similarly situated employees who did not experience national-origin based




                                                        33
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                              INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 33 of 39
                                                                               NYSCEF: 10/18/2019




                   discrimination and/or were not restricted by visa sponsored employment restrictions,

                   by harassing the Plaintiff and by maintaining a pervasive atmosphere perpetuating

                   discrimination and a hostile work environment.

            101.   As a result of the Defendant’s violations of the NYSHRL, title VII of Federal Civil

                   Rights Act and/or Americans with Disabilities Act (ADA), Plaintiff has lost pay and

                   benefits and suffered substantial emotional distress, and pain and suffering. As such,

                   Plaintiff seeks damages on the Third Cause of Action in an amount to be determined

                   at trial, but in no event less than $1,000,000.00.



                                AS FOR A FOURTH CAUSE OF ACTION
                       INTENTIONAL AND NEGLIGENT INFLICTION OF EMOTIONAL
                                            DISTRESS

            102.   The Plaintiff repeats and re-alleges all allegations contained in paragraphs 1 through

                   101 as if fully set forth herein.

            103.   Defendant engaged in, instigated, and directed a course of extreme and outrageous

                   conduct with the intention of causing, or with reckless disregard of the probability of

                   causing, emotional distress to Plaintiff

            104.   Once Defendant became aware of Plaintiff’s medical condition, sexual harassment

                   allegation, and national-origin based employment visa restrictions harassment

                   allegations, Defendant harassed and retaliated against the Plaintiff on the basis of his

                   medical condition, gender and national-origin respectively by harassing the Plaintiff

                   and terminating Plaintiff’s employment despite Plaintiff’s excellent work

                   performance.

            105.   Defendant’s violations of the Federal Tort Claim Act, title VII of Federal Civil Rights




                                                        34
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                            INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 34 of 39
                                                                               NYSCEF: 10/18/2019




                   Act, or any other applicable laws under Federal Code, NYCHRL, NYSHRL or NYC

                   Admin Code. As a proximate result of the Defendant’s action, Plaintiff suffered

                   severe or extreme emotional distress. As such, Plaintiff seeks damages on the Fourth

                   Cause of Action in an amount to be determined at trial, but in no event less than

                   $1,000,000.00.



                               AS FOR A FIFTH CAUSE OF ACTION
              DEPRIVATION OF EMPLOYMENT RIGHTS, RECRUITMENT FRAUD AND
                                  ILLEGAL ACTIVITIES

            106.   Plaintiff repeats and incorporates by reference each and every allegation contained in

                   the preceding paragraphs as if fully set forth herein.

            107.   Upon information and belief: Defendants have intentionally, knowingly, and

                   tortiously misappropriated Plaintiff's labors, required Plaintiff to labor for their

                   benefit and maintained illegal control of Plaintiff, and prevented Plaintiff from

                   engaging in employment outside of Defendants' direct or indirect illegal control.

                   Defendants' actions violate 18 U. S. C. § 1589, title VII of Federal Civil Rights Act

                   and/or Americans with Disabilities Act (ADA), and/or similarly applicable law/s

                   under NYCHRL, NYSHRL or NYC Admin Code

            108.   Plaintiff has been, and will continue to be, damaged by such actions in an amount to

                   be proven at trial and in a manner and amount that cannot be fully measured or

                   compensated in economic terms and for which there is no adequate remedy at law.

                   The actions of Defendants have damaged, and will continue to damage, Plaintiff's

                   economic situation, income, prospects of future income, civil and constitutional

                   rights, and reputation, unless the acts of Defendants complained of herein are



                                                        35
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                            INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 35 of 39
                                                                               NYSCEF: 10/18/2019




                   enjoined during the pendency of this action and thereafter.



                                AS FOR A SIXTH CAUSE OF ACTION
                   CONSPIRACY TO COMMIT CRIMES INVOLVING BODY INJURY


            109.   Plaintiff repeats and incorporates by reference each and every allegation contained in

                   the preceding paragraphs as if fully set forth herein.

            110.   Upon information and belief, Defendants intentionally, knowingly, and tortiously

                   engaged in reckless operation of motor vehicles to threaten and intimidate Plaintiff

                   while Plaintiff was walking, or operating a motor vehicle, while Plaintiff was in

                   public spaces. Defendants' actions violate 18 U. S. C. § 1959, and/or similarly

                   applicable law/s under NYCHRL, NYSHRL or NYC Admin Code

            111.   Plaintiff has been, and will continue to be, damaged by such actions in an amount to

                   be proven at trial and in a manner and amount that cannot be fully measured or

                   compensated in economic terms and for which there is no adequate remedy at law.

                   The actions of Defendants have damaged, and will continue to damage, Plaintiff's

                   economic situation, income, prospects of future income, civil and constitutional

                   rights, and reputation, unless the acts of Defendants complained of herein are

                   enjoined during the pendency of this action and thereafter.


                           AS FOR A SEVENTH CAUSE OF ACTION
         TAMPERING AND RETALIATION AGAINST WITNESSES, VICTIM, INFORMAT


            112.   Plaintiff repeats and incorporates by reference each and every allegation contained in

                   the preceding paragraphs as if fully set forth herein.

            113.   Upon information and belief, Defendants have intentionally, knowingly, and



                                                        36
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                                INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 36 of 39
                                                                               NYSCEF: 10/18/2019




                   tortiously tampered with plaintiff in their attempts to adversely influence Plaintiffs

                   behavior and conduct, to maintain illegal control of Plaintiff, and to intimidate

                   Plaintiff. Defendants' actions violate 18 U.S. C. § 1512, and/or similarly applicable

                   law/s under NYCHRL, NYSHRL or NYC Admin Code

            114.   Upon information and belief, Defendants have intentionally, knowingly, and

                   tortiously retaliated against Plaintiff in their attempts to adversely influence Plaintiffs

                   behavior and conduct, to maintain illegal control of Plaintiff, and to intimidate

                   Plaintiff. Defendants' actions violate 18 U.S. C. § 1513, and/or similarly applicable

                   law/s under NYCHRL, NYSHRL or NYC Admin Code

            115.   Plaintiff has been, and will continue to be, damaged by such actions in an amount to

                   be proven at trial and in a manner and amount that cannot be fully measured or

                   compensated in economic terms and for which there is no adequate remedy at law.

                   The actions of Defendants have damaged, and will continue to damage, Plaintiff's

                   economic situation, income, prospects of future income, civil and constitutional

                   rights, and reputation, unless the acts of Defendants complained of herein are

                   enjoined during the pendency of this action and thereafter.


                                 AS FOR AN EIGHTH CAUSE OF ACTION
                          DEPRIVATION OF RIGHTS UNDER COLOR OF LAW


            116.   Plaintiff repeats and incorporates by reference each and every allegation contained in

                   the preceding paragraphs as if fully set forth herein.

            117.   Upon information and belief, Defendant has knowingly abused their power, positions,

                   and resources for the purpose of perpetuating the abuse of Plaintiff and his rights,

                   controlling activities of Plaintiff, willfully endangering Plaintiff health, well-being,



                                                         37
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                             INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 37 of 39
                                                                               NYSCEF: 10/18/2019




                    reputation, and harming his reputation, privacy, quality of life, and personal and

                    economic prospects. Defendant actions violate 18 USC § 242, and/or similarly

                    applicable law/s under NYCHRL, NYSHRL or NYC Admin Code

             118.   Plaintiff has been, and will continue to be, damaged by such actions in an amount to

                    be proven at trial and in a manner and amount that cannot be fully measured or

                    compensated in economic terms and for which there is no adequate remedy at law.

                    The actions of Defendants have damaged, and will continue to damage, Plaintiff's

                    economic situation, income, prospects of future income, civil and constitutional

                    rights, and reputation, unless the acts of Defendants complained of herein are

                    enjoined during the pendency of this action and thereafter.



                WHEREFORE, the Plaintiff demands judgment against Defendant in the amount set forth

         by a jury and for relief requested herein, back pay with prejudgment interest and all the fringe

         benefits to which he is entitled; pain and suffering, front pay and benefits; actual and punitive

         damages, and costs incurred because of the Defendant’s unlawful behavior; including costs,

         disbursements, and attorney’s fees to the extent permitted by law, and for such and other further

         relief that this Court deems just, proper and equitable.



                                                                Yours, etc.,
                                                                                             Ashu Shukla
                                                                                            _s_ashu shukla
                                                                                                    Plaintiff
                                                                                     202 Salem CT, Apt#11
                                                                                        Princeton, NJ 08540
                                                                                    ashu.shukla@gmail.com
                                                                                          T # 917-488-6143




                                                          38
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                                               INDEX NO. 151144/2019
              Case
NYSCEF DOC. NO. 135 1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19 RECEIVED
                                                                      Page 38 of 39
                                                                               NYSCEF: 10/18/2019




                                               VERIFICATION


                 On January 31st 2019, Hendrick Vandamme, plaintiff’s prior attorney, duly admitted to
          practice in the Courts of the State of New York, affirmed statements 1-42 of the complaint to
          be true under the penalties of perjury, pursuant to CPLR 2016. He had read the complaint and
          knew the contents to be true except to the matters stated to be alleged on information and belief,
          and as to those matters, he believed them to be true. The source for this information and the
          ground for his belief were derived from the file maintained in the normal course of business for
          the plaintiff. Since his firm maintains an office in New York County and the plaintiff resides in
          a different county, the complaint was initially affirmed by Mr. Hendrick Vandamme.



                 On October 17th, 2019, Plaintiff affirms that statements 43-118 were added or modified
          by him, and are verified by him. He had read the complaint, and he believed the matters stated
          to be alleged in the above sections of the complaint to be true. The source for this information
          and the ground for his belief were derived from the facts and evidence file maintained in the
          normal course of business by the plaintiff. Part of the stated evidence was provided as exhibits
          on the leave of court motion that amended and verified this complaint.




          Dated: New York, New York
                 October 17th, 2019


                                                                Yours, etc.,
                                                                                               Ashu Shukla
                                                                                             _s_ashu shukla
                                                                                                    Plaintiff
                                                                                     202 Salem CT, Apt#11
                                                                                        Princeton, NJ 08540
                                                                                    ashu.shukla@gmail.com
                                                                                        T # 917-488-6143




                                                         39
FILED: NEW YORK COUNTY CLERK 10/18/2019 12:17 AM                        INDEX NO. 151144/2019
             Case
NYSCEF DOC. NO.   1:19-cv-10578-AJN-SDA Document 1-6 Filed 11/14/19RECEIVED
                135                                                  Page 39NYSCEF:
                                                                             of 39 10/18/2019
